448 F.2d 769
Steve MODLA, Plaintiff-Appellant,v.CHRYSLER CORPORATION et al., Defendants-Appellees.
No. 20184.
United States Court of Appeals, Sixth Circuit.
November 18, 1970.

Steve Modla, in pro. per.
Walter B. Maher, Detroit, Mich., for Chrysler Corp.
Thomas H. Gallagher, Asst. Corp. Counsel, Detroit, Mich., for all other appellees, City of Detroit.
Before WEICK, EDWARDS and BROOKS, Circuit Judges.

ORDER.

1
Our examination of the record in this appeal indicates clearly that the questions raised by appellant are so unsubstantial as not to need further argument.


2
Appellant's complaint against Chrysler Corporation was that he was wrongfully discharged in 1943 and that ever since Chrysler has libelled him and has conspired with the other defendants. Appellant's claim against the Detroit officials and police officers is that he made various complaints to them concerning offenses committed against him, which complaints they refused to investigate or consider.


3
The District Court considered a motion for summary judgment on affidavits, briefs and a deposition of appellant consisting of 157 pages. The Court, in a written opinion, held that plaintiff's action against Chrysler was barred by the Michigan statute of limitations; that the conclusory statements in his complaint conflicted with his oral testimony in the deposition and could not refute the positive statements in defendant's affidavits; that there was no basis for a claim under the Civil Rights Act against the Michigan officers for failure to investigate the complaints made by plaintiff. We agree with the District Court that no genuine issue of fact was presented and that summary judgment was proper.


4
The motion to affirm is therefore granted and the judgment of the District Court is hereby affirmed. Rule 8, Sixth Circuit.